Filed 2/20/15 P. v. Valencia CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F068374
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. F13902102)
                   v.

JULIAN CHRISTOPHER VALENCIA, SR.,                                                        OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Glenda Allen-
Hill, Judge.
         James M. Crawford, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez and
Charity S. Whitney, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Levy, Acting P.J., Franson, J. and Peña, J.
       Defendant Julian Christopher Valencia, Sr. contends on appeal that the minute
order does not accurately reflect the court’s oral pronouncement of judgment. The
People concede and we agree. Accordingly, we will order correction of the minute order.
       At the sentencing hearing on October 1, 2013, the trial court granted probation
and, among other things, awarded credit as follows: “179 actual days, 178 good
time/work time days, 34 treatment days for a total of 391 days.” (Italics added.) The
minute order summarizing this proceeding failed to reflect the treatment days awarded,
stating: “Credit for time served 391, actual 179, goodtime/worktime 178, treatment 0.”
(Italics added.)
       The parties agree that the minute order must be corrected to reflect the sentence as
orally pronounced by the trial court. “[A] trial court’s oral sentence governs if it is
different from what appears in a minute order or an abstract of judgment [citations].”
(People v. Wynn (2010) 184 Cal. App. 4th 1210, 1221; People v. Mitchell (2001) 26
Cal. 4th 181, 185 [courts may correct clerical errors at any time and may order correction
of abstracts of judgment that do not accurately reflect oral judgments of sentencing
courts].) Accordingly, the minute order must be corrected to reflect the trial court’s oral
pronouncement awarding 34 treatment days.
                                      DISPOSITION
       The trial court is directed to correct the sentencing minute order to reflect an
award of 34 treatment days, and to forward a certified copy to the appropriate entities. In
all other respects, the judgment is affirmed.




                                                2.